SAYRE, J.
In Ex parte O’Neal, 154 Ala. 237, 45 Southt. 712, the act establishing the city court of Andalusia Avas sustained against an attack which alleged that constitutional requirements as to notice had not been complied with. In the case at hand the attack is renewed; the contention being that notice of the act was defective in a respect not heretofore urged. The notice as it appears at page 630 of Volume 1, EL J. 1907, Avas that the bill Avould provide, among other things, “for the election of the officers thereof.” The act passed in pursuance of this notice proAdded for the election of a judge and a solicitor by the qualified electors of the county at the -nest general election. Meantime the vacancies in these offices created by the passage of the act Avere to he filled by the Governor’s appointment. It Avas further provided that the clerk of the circuit court of Covington should be es officio clerk of the city court. It is urged that the notice was not in compliance with Const. 1901, § 106, and fails to state the substance of *54the'proposed law, because it makes-no mention , of-the fact' that tbe Governor was to fill-the offices of judge and solicitor" until the next general election-, or that -the clerk of -the circuit ■ court of Oo-v-ington was to be ex officio clerk-of -the proposed city court. The-act.provides that' an elective clerk shall be ex officio clerk, of the court created-, and makes the same provisions- for filling vacancies in the offices of judge and solicitor that is máde by the general statute in case of vacancies in 'elective offices. This section of the Constitution has destroyed all initiative- in the 'Legislature in respect to those'subjects of legislation which áre required to be advertised. A narrow and literal construction would destroy, also, all power of amendment, so that the Legislature would be required to accept every 'such bill in the exact terms, of its proposal. The Constitution does not proceed upon the theory that all the -details of every proposed law should be worked out in advance and without the aid of legislative wisdom. It requires only that the local public shall be advised of the substance of the proposed law, of its characteristic and essential provisions j of its most important features. And this court has so held in a number of cases. Its language has been that the Constitution is complied with if the notice contain a fair compendium or abstract of the .act in all its essential features. It has been said that the Constitution does not interfere with the right of the Legislature to shape up and work out the details of local legislation.—State v. Williams, 143 Ala. 501, 39 South. 276; Hanna v. Tunstall, 145 Ala. 477, 40 South. 135. In the case at hand the provision for filling temporarily the offices created by the act is a detail. It is no departure from the substance of the bill as advertised, and is in accord with the general policy of the law in respect to filling vacancies. In a perfectly unimpeachable sense *55we say that an officer is elective, notwithstanding the law provides for the filling of vacancies hv appointment. In our opinion/ the statute under' consideration is not violative of this section of the Constitution.
The several charges requested by the defendant were in effect the general .charge. The bill of exceptions contains no statement of the evidence. The presumption is that the evidence' warranted the verdict of guilty, so ^that it cannot be said there ivas error in refusing the ■charges.
Defendant was tried on an affidavit which charged (omitting averments of time and venue) that he “did confine a cow in a lot or other inclosure, and failed to provide the same with proper food, drinli, or protection, and by means of such cruelty caused the same to die.” This affidavit was made under section 6282. of the Code. The complaint made against it in defendant’s motion in arrest of judgment and sentence was that it faded to aver that, he “had charge or custody of the animal, either as owner or otherwise.’.’ The act assimilates the procedure in cases of prosecutions for misdemeanor begun in the city court to that provided by law for prosecutions in the county courts of this state. In county courts that particularity in describing the ■offense, which is necessary in indictments, is not required. We are of opinion that the affidavit here, charging that defendant did confine the animal in a. lot, in ■substance shows that he had charge or custody of the animal, as owner or otherwise, and that there was no ■error in overruling the defendant’s motion in arrest.
The judgment of conviction is affirmed.
Affirmed.
Dowdell, C. J. and Anderson and Somerville, JJ., concur.